Citation Nr: 1538897	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-08 858	)	DATE
	)
)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to April 24, 2008, for the grant of service connection for ulnar neuropathy of the right elbow, post-operative residuals (previously rated as arthritis of the right elbow, post-operative residuals). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center. 

In a November 2014 letter, the Veteran was advised that he had been scheduled for a Board hearing before a Veterans Law Judge sitting at the RO later that month.  However, he subsequently cancelled the hearing.  Thereafter, in an August 2015 letter, the Veteran was advised that he had been scheduled for a Board video-conference hearing before a Veterans Law Judge for September 2015; however, in August 2015, the Veteran withdrew his request for a Board hearing.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

On November 19, 2014, and August 28, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran and his representative that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on November 19, 2014, the Veteran indicated that he wished to withdraw the issue of entitlement to an effective date prior to April 24, 2008, for the grant of service connection for his right elbow disability.  Additionally, on August 28, 2015, the Veteran's representative indicated that the Veteran wished to withdraw all claims on appeal.  Therefore, as the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


